                Case 4:21-cv-02676-PJH Document 6 Filed 06/14/21 Page 1 of 3


        0.                                  ilm}J(kx
                   4wi {jllah Ma Am f3, ^"fc 0
                      (af04\ R^^CS-rv
                     ^ d^lAilMdl orcm ■ I

        fl
                      %i}S W              Vir^^ci^mf. A(m '^<mA
        ai-i€
                      if gi2tf Jh hJar^^srK £M e&^'^Zi'dV-OOiD^-
                    jX/^ d/rW'tf                                          fi\(-l3-2^(.
                                                       ^I'S        ,duv cjfiiLSt
Wit 6(ftj

3-{{'7-{               Tiits
                                                                         Lmwmaw
                                   ild^ V(%
l>ja&


                                     filed

                                       SUSAN Y SOONQ
                                   NORTS^|r'R,!»«^^
                                                                                 '   .1 Jt'^   ■«!




                       Return Address                                         U.S. POSTAGE » pitney bowes

        Kern Valley State Prison                  ^
Name:                               CDCR#:                                                $000.51"
                                                                     "   1£   0000349256JUN     10 2021
Facility: ^sQ_— BIdg.:                  Cell: -
P.O. Box:         —
Delano, CA 93216
Inmate Indigent Mail

                                                      \3o\ C iatj Si: y S(i2 fQ9^'
                                                                                                       Case 4:21-cv-02676-PJH Document 6 Filed 06/14/21 Page 2 of 3
                                                            1-%AU



UNAUTHORIZED IT                                                          AUTHORIZED ITEMS

    No mail oveil     ji^os in weight. No padded/cushioned envelopes     *    Greeting cards - limit 10 w/attached plain white envelope
    No musical^0v.4^made greeting cards(No 3-D Cards)                         40 postage stamps, 40 envelopes (no hand stamped or metered envelopes)
    No receipls/biilh certificates/marriage iicense/food/ciofhing/etc.        300 sheets of white or yellow lined paper (not cotton paper or color paper)
    No Cash/travelers checks/foreign currency                            *    15 photographs(ASU - limit 5) no altered photos
    No ID Cards/Business Cards/Credit Cards/Phone Cards/etc.             *    Checks/Money Orders with l/M Name and ODOR#
    No gang signs or gang related material                               *    Calendars - not to exceed 12x12 unopened
    No Polarold's/slides/negatives/photo albums                          *    Manila envelopes - limit 10 (clasp removed)
    No items depicting drugs/nudity/sexually explicit material
    No tattoo patterns/trading paper/card stock/cardboard
    No jeyvelry/glitter/stlckers/labels/lipstick/perfume/etc.
    No 3'" party mall. No pens or pencils.                               List Is provided as a courtesy and does not reflect all restrictions or policies.
                                                                                                                                                             Case 4:21-cv-02676-PJH Document 6 Filed 06/14/21 Page 3 of 3
